.~

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release _ Page 1 of 3 Pages

 

 

UNITED STATES DISTRICT CoURT
for the DEC 2 0 2018

Eastern District of California EAs°i`éE§§ Dlissr'P§icSicT.§.'=C-§ACL?F%RRTN¢A

BV

 

DEPUTV CLERK

UNTTED STATES OF AMERICA,

V.
CaSe NO. lilS-CR-247 LJO SKO

GUILLERMINA ALVAREZ,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer 1n writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place _
1

on _ May 6, 2019, at l:OO PM before Magistrate Judge Sheila K. Oberto

 

Date and Time

If blank, defendant Will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

AO 19§B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page - of - Pages

ALVAREZ, Guillermina
Doc. No. 1:18-CR-00247-LJO-SKO _
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant ls subject to the conditions marked
below:

|Zl (6) The defendant is placed in the custody of:
Name of person or organization Teresa Moreno Gomez
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears.

sIGNED: 721/1561 210 Veéo

_ cUSToDIAN
|Zl (7) _ The defendant must:
IZI (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
IZI (b) report in person to the Pretrial Services Agency on the first working day following your release
from custody;
IZI (c) reside at a location approved by the PSO, and not move or be absent from this residence for

more than 2_4 hrs. without prior approval of PSO; travel restricted to Eastern District of
California, unless otherwise approved in advance by PSO; `

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) not associate or have any contact with co-defendants, unless in the presence of counsel or
otherwise approved in advance by the PSO; with the exception of Javier Jimenez Alvarez and
Jennifer Alvarez, with whom you must not discuss this case;

(f) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

(g) not possess, have in your residence, or have access to a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all firearms/ammunition, currently under your control;

IZI (h) not use or possess any identification, mail matter, access device or any identification-related

material other than 1n your own legal and true name; and,
IZI (i) surrender your Mexican passport to the Clerk, United States District Court, prior to release,
and must not apply for or obtain a passport or any other travel documents during the pendency
of this case; and, ~- \ 1

lZl (h) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of
the conditions of release, the following sum of money or designated property: A full equity
property bond, not less than $100,'000, secured in property owned by Teresa Moreno Gomez.

§§

§§

(Q W`//U/w`/uc LUM/€l

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page of Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of`:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both; j '

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
l acknowledge that l am the defendant in this case and that l am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

1 `§i:ég///¢/M/n¢ A\ uquez

Defendant 's Signature

Directions to the United States Marshal

( The defendant is ORDERED released after processing.

Date: |*2'-'/?.0 //X n Z` P §

` Jud,-C,-:;zo§rWW
E!'\"C\ ? G~ros'~»¢m Un§, /Vla<,~£;c.fra)u Tur»%r

rinted name and title l

DISTRIBUTlON: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

